Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Apextalk Holdings, Inc. (the “Company”) on Form 10-Q for theperiod endingJune 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Shan Liu, Chief Financial and Accounting Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingJune 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingJune 30, 2010, fairly presents, in all material respects, the financial condition and results of operations of Apextalk Holdings, Inc. Date: August 19, 2010 /s/ Shan Liu Shan Liu Chief Financial and Accounting Officer
